Exhibit 10.29

2004 Genworth Financial, Inc

Omnibus Incentive Plan

Effective May 25, 2004

APPENDIX 1 – UK HMRC APPROVED SUBPLAN

Approved by HMRC on 14 January 2008 under reference number X100605/APT



--------------------------------------------------------------------------------

Contents

 

Rule 1.

  Establishment, Purpose, Awards, Eligibility and Participation    3

Rule 2.

  Definitions    4

Rule 3.

  Administration    6

Rule 4.

  Shares Subject to the Omnibus Plan and Maximum Awards    6

Rule 5.

  Stock Options    7

Rule 6.

  Stock Appreciation Rights    9

Rule 7.

  Restricted Stock and Restricted Stock units    9

Rule 8.

  Other Stock-Based Awards    9

Rule 9.

  Dividend Equivalents    10

Rule 10.

  Nonemployee Director Awards    10

Rule 11.

  Cash-Based Awards    10

Rule 12.

  Performance-Based Compensation    10

Rule 13.

  Change of Control    10

Rule 14.

  Duration, Rescission, Amendment, Modification, Suspension, and Termination   
11

Rule 15.

  General Provisions    11

 

2



--------------------------------------------------------------------------------

2004 Genworth Financial, Inc.

Omnibus Incentive Plan

Appendix 2 – UK HMRC Approved Company Share Option Plan

 

Rule  1.    Establishment, Purpose, Awards, Eligibility and Participation

 

1.1 Establishment.

Genworth Financial, Inc., a Delaware corporation (together with its successors,
the “Company”), established the 2004 Genworth Financial, Inc. Onmibus Incentive
Plan (the “Omnibus Plan”), with effect from May 25, 2004.

The Committee has established this second Appendix to the Omnibus Plan, the UK
HMRC Approved Company Share Option Plan (the “UK CSOP”), in accordance with
Section 15.12(d). The UK CSOP shall be read as a continuation of the Omnibus
Plan and, except as specifically provided in the Rules, all Articles and
Sections are incorporated in the UK CSOP. For the avoidance of doubt, the first
Appendix to the Omnibus Plan was the Genworth Financial Inc. UK Share Incentive
Plan established by deed on 5 February 2007 (the “UK SIP”). The UK CSOP is a
separate plan to the UK SIP.

The definitions of all defined terms are contained either in the UK CSOP or the
Omnibus Plan

In respect of Stock Options granted under the UK CSOP, the UK CSOP shall prevail
in the event of any conflict between the Omnibus Plan and the UK CSOP.

 

1.2 Purpose of the Omnibus Plan

The purpose of the UK CSOP is to obtain HMRC approved status under Schedule 4
for Stock Options granted under the UK CSOP.

The UK CSOP received formal HMRC approval, and became effective, on 14 January
2008. It shall remain in effect as provided by the Omnibus Plan.

 

1.3 Awards

Notwithstanding the provisions of Article 1.3, only Stock Options shall be
granted under the UK CSOP. Accordingly, for the avoidance of doubt:-

(a) no Stock Appreciation Rights, Restricted Stock (including Performance
Shares), Restricted Stock Units (including Performance Units), Other-Stock Based
Awards, Nonemployee Director Awards (including Deferred Stock Units), Dividend
Equivalent, and Cash-Based Awards shall be awarded under the UK CSOP; and

(b) Stock Options granted under the UK CSOP shall be nonqualified stock options
for the purpose of the Code.

Where any Section refers to:-

(i) Stock Options together with other awards, for the purposes of the UK CSOP,
such Section shall be read and construed (to the extent required) as if it only
refers to Stock Options; and

(ii) the Omnibus Plan, for the purposes of the UK CSOP, such Section shall be
read and construed as if it also refers to the UK CSOP.

 

3



--------------------------------------------------------------------------------

1.4 Eligibility and Participation

Notwithstanding the provisions of Section 1.4, Stock Options under the UK CSOP
shall only be granted to Eligible Employees.

 

Rule  2.    Definitions

The provisions of Article 2 of the Omnibus Plan shall apply to the UK CSOP
subject to the following modifications:

 

2.1 Awards

 

  (a) The definition of Award under Section 2.1(a) shall not apply to the UK
CSOP. Instead an “Award” shall mean any Stock Option granted under the UK CSOP;

 

  (b) Sections 2.1(b) to (m) shall not apply to the UK CSOP.

 

  (c) The definition of “Stock Options” under Section 2.1(n) shall not apply to
the UK CSOP. Instead, “Stock Options” shall mean any right to acquire Shares
granted under Rule 5.

 

2.2 Other Defined Terms

 

  (a) Sections 2.2(a) and (b) shall apply to the UK CSOP.

 

  (b) Section 2.2(c), shall apply to the UK CSOP, subject to the modification
that, for as long as the UK CSOP shall remain approved by HMRC, the form of any
Award Agreement shall receive formal HMRC approval prior to its use.

 

  (c) Sections 2.2(d) to (g) shall apply to the UK CSOP.

 

  (d) Section 2.2(h) shall not apply to the UK CSOP.

 

  (e) Sections 2.2(i) to (k) shall apply to the UK CSOP.

 

  (f) Section 2.2(l) shall not apply to the UK CSOP. Instead, the definition of
“Fair Market Value” in Rule 2.3 (g) shall apply.

 

  (g) Section 2.2(m) shall apply to the UK CSOP.

 

  (h) Section 2.2(n) shall not apply to the UK CSOP.

 

  (i) Sections (o) to (r) shall apply to the UK CSOP.

 

  (j) Section 2.2(s), shall apply to the UK CSOP subject to the proviso that the
Share must satisfy the requirements of paragraph 16-20 of Schedule 4.

 

  (k) Section 2.2(t) shall apply to the UK CSOP

 

  (l) Section 2.2(u) shall not apply to the UK CSOP.

 

2.3 Additional Defined Terms Specific to the UK CSOP

 

  (a) “Appropriate Period” means such periods as are set out in Paragraph 26(3)
of Schedule 4;

 

  (b) “Articles” means the Articles of the Omnibus Plan (as from time to time
amended and in effect);

 

  (c) “Associated Company” has the meaning given by Paragraph 35(1) of
Schedule 4;

 

4



--------------------------------------------------------------------------------

  (d) “Constituent Company” means the Company, any company under the Control of
the Company or a jointly owned company (within the meaning of Paragraph 34 of
Schedule 4) which is for the time being nominated by the Committee to be a
Constituent Company;

 

  (e) “Control” has the meaning given by section 719 of ITEPA;

 

  (f) “Eligible Employee” means:

 

  (i) any full-time director employed by a Constituent Company and required to
devote not less than 25 hours per week (excluding meal breaks) to his duties; or

 

  (ii) any employee (other than one who is a director) of a Constituent Company;

who is not precluded by Paragraph 9 of Schedule 4 from participating in the UK
CSOP;

 

  (g) “Fair Market Value” means on any day:

 

  (i) the closing price for a Share on the New York Stock Exchange for the Grant
Date, or, if otherwise determined by the Committee on or before the Grant Date,
the preceding trading day, or the average middle market prices for a Share on
the New York Stock Exchange for the preceding five (5) trading days; or

 

  (ii) if on that date the Shares are not listed, market value as determined in
accordance with Part VIII of the Taxation of Chargeable Gains Act 1992 and
agreed in advance with the HMRC’s Shares and Assets Valuation;

 

  (h) “Grant Date” means the date on which a Stock Option is granted under the
UK CSOP;

 

  (i) “HMRC” means Her Majesty’s Revenue & Customs;

 

  (j) “ITEPA” means the United Kingdom Income Tax (Earnings and Pensions) Act
2003;

 

  (k) “Key Feature” means any provision of the Omnibus Plan, or any provision of
the UK CSOP, which is necessary in order for the UK CSOP to satisfy the
requirements of Schedule 4 including, for the avoidance of doubt, any
withholding provisions.

 

  (l) “PAYE Employer” means the Participant’s employer for the purposes of Part
11 of ITEPA (PAYE);

 

  (m) “PAYE Liability” the amount (if any) of:

 

  (a) income tax payable by deduction under Part 11 of ITEPA (PAYE);

 

  (b) primary Class 1 National Insurance Contributions (NIC);

 

  (c) all or such part (as may from time to time be agreed in writing between
the Participant and the Company (or the Participant’s employing company for NIC
purposes) prior to the date of exercise) of any secondary Class 1 NIC payable in
respect of any gain which is treated as remuneration derived from the
Participant’s employment for NIC

  purposes by virtue of Section 4(4)(a) of the Social Security Contributions and
Benefits Act 1992 (as amended); or

 

5



--------------------------------------------------------------------------------

  (d) any other similar taxes or duties,

which the Company and/or any of its Affiliates and/or PAYE Employer would be
required to account for to HMRC or other taxation authority if a Participant
realised an Option gain;

 

  (n) “Rules” means the Rules of the UK CSOP (as amended from time to time);

 

  (o) “Schedule 4” means Schedule 4 to ITEPA;

 

  (p) “Section” means the sections of the Articles of the Omnibus Plan (as from
time to time amended and in effect);

 

  (q) “Taxes Act” means the United Kingdom Income and Corporation Taxes Act
1988;

 

  (r) “UK CSOP” shall have the meaning in Rule 1.1.

 

Rule  3.     Administration

Article 3 shall apply to the UK CSOP subject to the modification that the
Committee shall not have the authority pursuant to Section 3.2 to adopt
modification or amendments to any Award Agreement once the Stock Options have
been granted otherwise than as provided in the UK CSOP.

 

Rule  4.     Shares Subject to the Omnibus Plan and Maximum Awards

 

4.1 Number of Shares Available for Awards

Sections 4.1 (a) and (b) shall apply to the UK CSOP and, for the avoidance of
doubt, the number of shares granted under Stock Options shall be included within
the limits stated in those Sections. Section 4.1 (c) shall not apply to the UK
CSOP.

 

4.2 Share Usage

Section 4.2 shall apply to the UK CSOP subject to the following modifications:-

 

  (a) no Stock Appreciation Rights shall be granted in tandem with Stock
Options.

 

  (b) subject to Rule 13.3, Stock Options shall always be satisfied in Shares.

 

  (c) Stock Options shall not be settled in cash under the UK CSOP.

 

  (d) the exercise price of any Stock Option granted under the UK CSOP or the
tax withholding requirements with respect to any Award granted under the UK CSOP
shall not be satisfied by tendering Shares.

 

  (e) no dividend equivalents shall be payable in respect of Stock Options.

 

4.3 Annual Award Limits

Section 4.3 shall apply to the UK CSOP to the extent it relates to Stock
Options. In addition, any Stock Option granted to an Eligible Employee shall be
limited and take effect so that, immediately following such grant, the aggregate
Fair Market Value of all the Shares which he may acquire on the exercise in full
of all unexercised Stock Options then held by him under the UK CSOP and any
other share option plan (other than a savings-related share option plan)
approved by the HMRC under Schedule 4 (or, where the context so requires, any
other share

 

6



--------------------------------------------------------------------------------

option plan (other than a savings-related share option plan) approved before
6th April 2003 under Schedule 9 to the Taxes Act) and adopted by the Company or
any Associated Company shall not exceed or further exceed £30,000 (thirty
thousand pounds), or such other amount as shall from time to time be specified
in Paragraph 6(1) of Schedule 4.

For the purposes of this Rule 4.3, the Fair Market Value of Shares shall be
their Fair Market Value at the date or dates on which the relevant Stock Options
were granted or such earlier time or times as may be agreed with HMRC. For the
purposes of determining the Fair Market Value of the Shares in Pound (£)
Sterling, the US Dollars (US$) value of the Shares shall be converted using the
closing exchange rate for the date or dates on which the relevant Stock Options
were granted, or such earlier time or times as may have been agreed with HMRC.

 

4.4 Adjustments in Authorized Shares

Section 4.4 shall apply to the UK CSOP subject to the following provisions:-

(a) for as long as the Stock Option shall remain approved under Schedule 4,
where the proposed adjustment to the Stock Option pursuant to section 4.4 is to
one or more of:-

(i) the exercise price of the Stock Option at which each Share under that option
may be acquired;

(ii) the number of Shares which may be acquired through the exercise of the
Stock Option, and

(iii) the description of those Shares (but not their class);

following a variation of ordinary share capital of the Company (such as, without
limitation, any capitalisation (other than a stock dividend), rights issue,
consolidation, subdivision or, reduction), such adjustment shall only be made
after HMRC has given prior approval to that adjustment. The Committee shall take
such steps as it considers necessary, or as may be required, to notify
Participants of the adjustment made and to call in, cancel, endorse, issue or
re-issue any Award Agreement consequent upon such adjustment; and

(b) where the proposed adjustment is otherwise than as provided under Rule
4.4(a), and accordingly prior HMRC approval cannot be provided in respect of
that adjustment, immediately upon the Committee resolving to make that
adjustment, the Stock Option shall cease to be approved under Schedule 4 and the
relevant provisions of the Omnibus Plan (including, without limitation, the
withholding provisions) shall apply to the Stock Option. The Company shall as
soon as practicable after that adjustment notify HMRC that the Stock Option is
no longer approved under Schedule 4.

 

Rule  5.    Stock Options

 

5.1 Grant of Stock Options

Section 5.1 shall apply to the UK CSOP. For the avoidance of doubt, the
Committee shall set out all terms and conditions attaching to the Stock Option
in the Award Agreement at the Grant Date.

 

5.2 Exercise Price

Section 5.2 shall apply to the UK CSOP, subject to the modification that the
Committee shall not have any discretion to make retroactive grants. The Exercise
Price shall be stated in the Award Agreement.

 

7



--------------------------------------------------------------------------------

5.3 Stock Option Term

Section 5.3 shall apply to the UK CSOP, subject to the modification that the
Committee shall not have any discretion to grant Stock Options that shall be
exercisable later than the tenth anniversary of the date of its grant.

 

5.4 Time of Exercise

Section 5.4 shall not apply to the UK CSOP. Instead, Stock Options shall be
exercisable at such times and, pursuant to Rule 5.7, be subject to such
conditions as the Committee shall determine at the time of grant.

Save as provided in Rules 5.6 and 13.3 (and unless the Committee determine
otherwise at the Grant Date), a Participant may only exercise his Stock Option
while he is a director or employee of the Company or any of its Affiliates.

Notwithstanding any of the provisions of the Omnibus Plan or the UK CSOP, no
Stock Option may be exercised by a Participant at any time when he is, or by the
personal representatives of a Participant who at the date of his death was,
prohibited from such exercise by virtue of the provisions of Paragraph 9 of
Schedule 4.

 

5.5 Method of Exercise

Section 5.5 shall not apply to the UK CSOP. Instead, Stock Options granted under
this Rule 5 shall be exercised by the delivery of a notice of exercise to the
Company or an agent designated by the Company in a form specified or accepted by
the Committee and approved by HMRC, or by complying with any alternative
procedures which may be authorized by the Committee with the prior approval of
HMRC, setting forth the number of Shares with respect to which the Option is to
be exercised, accompanied by full payment for the Shares.

The exercise of the Stock Option shall be conditional on full payment of the
related exercise price and PAYE Liability. The exercise price of any Stock
Option shall be payable to the Company either: (a) in cash; (b) by any other
method approved or accepted by the Committee (and approved by HMRC), including,
without limitation, if the Committee so determines, a cashless (broker-assisted)
exercise; or (c) by any combination of the foregoing.

Subject to any governing rules or regulations, within 30 days of receipt of
written notification of exercise and full payment (including satisfaction of any
PAYE Liability), the Company shall deliver to the person exercising the Option
evidence of book entry Shares, or upon such person’s request, Share certificates
in an appropriate amount based upon the number of Shares purchased under the
Option(s). Any Shares allotted as a result of the exercise of the Stock Option
shall rank pari passu in all respects with the issued Shares at that time.

Unless otherwise determined by the Committee, all cash payments (other than the
PAYE Liability) under all of the methods indicated above shall be paid in United
States Dollars.

 

5.6 Termination of Employment

The Committee shall have regard to the following provisions when determining the
circumstances in which Stock Options may be exercised as a result of termination
of employment by the Participant with the Company or any of its Affiliates:-

 

  (a) in the event of a Participant’s death, the Award Agreement may allow the
exercise of the Stock Option on or after the date of death but no later than
twelve (12) months after that date;

 

  (b)

subject to Rule 5.6(a), the Award Agreement may specify such termination events,
and such period for the exercise of the Stock Options following such

 

8



--------------------------------------------------------------------------------

 

termination event, as the Committee shall at its discretion determine at the
Grant Date, provided always that the Award Agreement shall not provide a general
discretion to the Committee to allow the exercise of the Stock Option as a
result of the termination of employment at the date of such termination;

 

  (c) subject to Rule 5.6(a), where the Award Agreement specifies retirement,
injury, disability and other termination events that would result in the
exercise of the Stock Option (as well as the period after termination of
employment in which the Stock Option must be exercised), it can also provide
discretion to the Committee, which must be exercised fairly, reasonably and
objectively, to allow the exercise of the Stock Options in favour of the
Participant for reasons other than those specified in the Award Agreement; and

 

  (d) If the Award Agreement does not specify any termination events that would
result in the exercise of the Stock Option, it shall not provide a general
discretion to the Committee to allow the exercise of the Stock Option as a
result of the termination of employment at the date of such termination.

For the purposes of Rule 5.6(b), the specified retirement age for the purposes
of the UK CSOP shall be the age of 55 (or such other age as shall be specified
in paragraph 35A of Schedule 4). For the avoidance of doubt, nothing in this
Rule 5.6 shall prevent the Committee and the Participant from agreeing a
different retirement age whether as part of the Award Agreement or otherwise.

For the avoidance of doubt, nothwithstanding any provisions of the Plan, the UK
CSOP or the Award Agreement to the contrary, where a Participant ceases
employment with the Company and its Affiliates by reason of retirement, injury
or disability, nothing in the Plan, the UK CSOP or the Award Agreement shall
permit any right the Participant might have under the Award Agreement to
exercise his Stock Option to be subject to any discretion by any person
(including the Committee).

 

5.7 Conditions attaching to the exercise of Stock Options

The Committee may impose such condition or conditions on the exercise of Stock
Options as it may deem advisable or desirable, provided that such conditions
shall be objective and stated in writing in the Award Agreement at the Grant
Date.

If, after the Committee has determined such conditions, events occur which cause
the Committee to consider that any of the existing conditions have become
unreasonable, unfair or impractical, it may, in its discretion, provided that
such discretion is exercised fairly and reasonably amend, relax or waive such
conditions provided that any conditions which are amended or relaxed shall be no
more difficult to satisfy than when they were originally imposed or last amended
or relaxed.

 

Rule  6.     Stock Appreciation Rights

Article 6 shall not apply to the UK CSOP.

 

Rule  7.     Restricted Stock and Restricted Stock units

Article 7 shall not apply to the UK CSOP.

 

Rule  8.     Other Stock-Based Awards

Article 8 shall not apply to the UK CSOP.

 

9



--------------------------------------------------------------------------------

Rule  9.    Dividend Equivalents

Article 9 shall not apply to the UK CSOP.

 

Rule  10.    Nonemployee Director Awards

Article 10 shall not apply to the UK CSOP.

 

Rule  11.    Cash-Based Awards

Article 11 shall not apply to the UK CSOP.

 

Rule  12.    Performance-Based Compensation

Article 12 shall not apply to the UK CSOP.

 

Rule  13.    Change of Control

 

13.1 Change of Control of the Company

Section 13.1 shall not apply to the UK CSOP. Instead, subject to Rule 13.3,
unless the Committee shall determine otherwise in the Award Agreement, or unless
otherwise specifically prohibited under applicable laws or by the rules and
regulations of any governing governmental agencies or stock exchange on which
the Shares are listed, upon the occurrence of a Change of Control in which the
Successor Entity fails to Assume and Maintain an Award as defined in
Section 13.2:

 

(a) Time Vested Awards. Awards, the vesting of which depends upon a
Participant’s continuation of service for a period of time, shall fully vest and
become exercisable as of the effective date of the Change of Control and must be
exercised by the Participant within 30 days of the Change of Control, otherwise
the Stock Option will terminate.

 

(b) Performance-Based Awards. Section 13.1(b) shall not apply to the UK CSOP.;
and

 

(c) Covered Employee Annual Incentive Awards. Section 13.1(c) shall not apply to
the UK CSOP.

 

13.2 Change of Control Definitions

The definitions in Article 13.2 shall apply to the UK CSOP. For the avoidance of
doubt, unless the provisions of Rule 13.3 apply, any Stock Option Assumed and
Maintained by a Successor Entity under section 12.(a) shall not be a HMRC
approved option.

 

13.3 HMRC Approved Exchange of Options

Notwithstanding the provisions of the Rules 13.1 and 13.2, if any company (“the
Acquiring Company”),

 

  (a) obtains Control of the Company as a result of making:

 

  (i) a general offer to acquire the whole of the issued ordinary share capital
of the Company which is made on a condition such that if it is satisfied the
person making the offer will have Control of the Company; or

 

  (ii) a general offer to acquire all the shares in the Company which are of the
same class as the Shares;

 

  (b) obtains Control of the Company in pursuance of a compromise or arrangement
sanctioned by the court under section 425 of the Companies Act 1985 (or closely
comparable overseas legislation as agreed with HMRC); or

 

10



--------------------------------------------------------------------------------

  (c) becomes bound or entitled to acquire shares in the Company under sections
428 to 430 of the Companies Act 1985 (or closely comparable overseas legislation
as agreed with HMRC);

any Participant may at any time within the Appropriate Period, by agreement with
the Acquiring Company, release his Stock Option (“the Old Option”) in
consideration of the grant to him of a new option (“the New Option”) which is
equivalent to the Old Stock Option (by virtue of satisfying the requirements of
Part 6 of Schedule 4) but relates to shares in a different company (whether the
Acquiring Company itself or some other company falling within Paragraph 16(b) or
(c) of Schedule 4).

Where any New Options are granted pursuant to this Rule 13.3, they shall be
regarded for the purposes of the subsequent application of the provisions of
this UK CSOP as having been granted at the time when the corresponding Old
Options were granted and, with effect from the date on which the New Options are
granted:

 

  (a) save for the definitions of “Constituent Company” in Rule 2, references to
“the Company” shall be construed as being references to the Acquiring Company or
such other company to whose shares the New Option relate; and

 

  (b) references to “Shares” (including the definition in Rule 2) shall be
construed as being references to shares in the Acquiring Company or shares in
such other company to which the New Options relate.

 

Rule  14.    Duration, Rescission, Amendment, Modification, Suspension, and
Termination

 

14.1 Duration of Omnibus Plan

Section 14.1 shall apply to the UK CSOP.

 

14.2 Automatic Rescission and Termination of Awards and Omnibus Plan

Section 14.2 shall not apply to the UK CSOP.

 

14.3 Amendment, Modification, Suspension, and Termination of the Omnibus Plan

Section 14.3 shall apply to the UK CSOP (to the extent it relates to Stock
options). In addition, for as long as the UK CSOP shall remain approved by HMRC,
no amendments shall be made to a Key Feature of the Omnibus Plan or to a Key
Feature of the UK CSOP without the prior HMRC approval.

 

14.4 Amendment, Modification, Suspension, and Termination of Awards

Section 14.4 shall apply to the UK CSOP, provided that the Company has obtained
prior HMRC approval for the proposed change before the change has been
implemented.

 

14.5 Adjustment of Awards Upon the Occurrence of Certain Unusual or Nonrecurring
Events

Section 14.5 shall apply to the UK CSOP, provided that the Company has obtained
prior HMRC approval for the proposed change before the change has been
implemented.

 

Rule  15.    General Provisions

 

15.1 Settlement of Awards: No Fractional Shares

Section 15.1 shall not apply to the UK CSOP. Stock Options shall be settled in
shares only.

 

11



--------------------------------------------------------------------------------

15.2 Tax Withholding

Section 15.2 shall not apply to the UK CSOP. Instead, The Company shall have the
power and the right to deduct or withhold, or require a Participant to remit to
the Company, such amounts as the Company determines are necessary or desirable
to satisfy, or are required by law or regulation to be withheld, with respect to
the exercise of an Option under the UK CSOP. Without prejudice to the generality
of the foregoing, in the event that any PAYE Liability becomes due on the
exercise of an Option, the Option may not be exercised unless:

 

  (a) the Company, the Participant’s employing company at the date of exercise
or the PAYE Employer (as appropriate) is able to deduct an amount equal to the
whole of the PAYE Liability from the Participant’s net pay for the next pay
period; or

 

  (b) the Participant has paid to the Company, the Participant’s employing
company at the date of exercise or the PAYE Employer (as appropriate) an amount
equal to the PAYE Liability; or

 

  (c) the sum of the amount that the Participant has paid to the Company, the
Participant’s employing company at the date of exercise or the PAYE Employer (as
appropriate) in respect of that company’s obligation to satisfy the PAYE
Liability and the total amount that the Company, the Participant’s employing
company at the date of exercise or the PAYE Employer (as appropriate) is able to
deduct from the Participant’s net pay for the next pay period is equal to or
more than the PAYE Liability; or

 

  (d) the Participant has given irrevocable instructions (in a form approved by
HMRC) to the Company’s brokers (or any other person acceptable to the Company)
for the sale of sufficient shares acquired on the exercise of the Option to
realize an amount not less than the PAYE Liability and the payment of the PAYE
Liability to the Company, the Participant’s employing company at the date of
exercise or the PAYE Employer (as appropriate).

 

15.3 Share Withholding

Section 15.3 shall not apply to the UK CSOP.

 

15.4 Substitution of Share-Based Awards

Section 15.4 shall not apply to the UK CSOP.

 

15.5 Transferability of Awards

Section 15.4 shall not apply to the UK CSOP. Instead, No Stock Options granted
under the UK CSOP may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will.

 

15.6 Termination of Service; Forfeiture Events

Section 15.5 shall not apply to the UK CSOP.

 

15.7 Deferrals

Section 15.7 shall not apply to the UK CSOP.

 

15.8 Conditions and Restrictions on Shares

Section 15.8 shall not apply to the UK CSOP.

 

12



--------------------------------------------------------------------------------

15.9 Share Certificates

Section 15.9 shall apply to the UK CSOP.

 

15.10  Compliance with Law

Section 15.10 shall apply to the UK CSOP.

 

15.11  Rights as a Shareholder

Section 15.10 shall apply to the UK CSOP.

 

15.12  Awards to Non-US Employees

Section 15.12 shall apply to the UK CSOP.

 

15.13  No Right to Continued Service

Section 15.13 shall apply to the UK CSOP.

 

15.14  Beneficiary Designation

Section 15.14 shall not apply to the UK CSOP.

 

15.15  Other Compensation Plans or Arrangements

Section 15.15 shall not apply to the UK CSOP.

 

15.16  Gender and Number

Section 15.16 shall apply to the UK CSOP.

 

15.17  Severability

Section 15.17 shall apply to the UK CSOP.

 

15.18  Unfunded Plan

Section 15.18 shall apply to the UK CSOP.

 

15.19  Nonexclusivity of the Omnibus Plan

Section 15.10 shall apply to the UK CSOP.

 

15.20  No Constraint on Corporate Action

Section 15.20 shall apply to the UK CSOP.

 

15.21  Successors

Section 15.21 shall apply to the UK CSOP.

 

15.22  Governing Law

Section 15.22 shall apply to the UK CSOP.

 

13